

116 S4345 IS: Protecting America From Spies Act
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4345IN THE SENATE OF THE UNITED STATESJuly 28, 2020Mr. Cruz (for himself, Mrs. Loeffler, Mr. Tillis, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 212 of the Immigration and Nationality Act to ensure that efforts to engage in espionage or technology transfer are considered in visa issuance, and for other purposes.1.Short titleThis Act may be cited as the Protecting America From Spies Act.2.Expanding inadmissibility on security and related grounds(a)In generalSection 212(a)(3)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(A)) is amended to read as follows:(A)In generalAny alien is inadmissible if a consular officer or the Secretary of Homeland Security knows, or has reasonable ground to believe, that the alien—(i)engages, has engaged, or will engage in any activity—(I)in violation of any law of the United States relating to espionage or sabotage; or(II)that would violate any law of the United States relating to espionage or sabotage if the activity occurred in the United States;(ii)engages, has engaged, or will engage in any activity in violation or evasion of any law prohibiting the export from the United States of goods, technology, or sensitive information;(iii)seeks to enter the United States to engage solely, principally, or incidentally in any other unlawful activity;(iv)seeks to enter the United States to engage solely, principally, or incidentally in any activity a purpose of which is the opposition to, or the control or overthrow of, the Government of the United States by force, violence, or other unlawful means; or(v)is the spouse or child of an alien who is inadmissible under this subparagraph, if the activity causing the alien to be found inadmissible occurred within the last 5 years..(b)Waiver authoritySection 212(d)(3)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(3)(A)) is amended by striking (3)(A)(i)(I), (3)(A)(ii), (3)(A)(iii), each place such term appears and inserting (3)(A)(iii), (3)(A)(iv),.